PER CURIAM.
Jessy J. Burrows appeals his concurrent twenty-five-year sentences for his numerous non-homicide offenses committed when he was seventeen years old. The State properly concedes that Burrows is entitled to resentencing. See Kelsey v. State, 206 So.3d 5, 8 (Fla. 2016) (“[A]U juvenile offenders whose sentences meet, the standard defined by the Legislature in chapter 2014-220, a sentence longer than twenty years, are entitled to judicial, review.”). Therefore, we reverse Burrows’s sentences and remand for resentencing under chapter 2014-220, Laws of Florida.
REVERSED and REMANDED for Re-sentencing.
SAWAYA, WALLIS and LAMBERT, JJ., concur.